Gray, C. J.
The St. of 1872, c. 199, § 15, (in force when this case was tried,) allowed exceptions and appeals in matter of law from the District Court to this court only “ in cases where a jury trial is had,” and in other cases required the appeal to be to the Superior Court.
The parties having submitted the case to the District Court upon a statement of facts on which the court was to render judg*136ment for one party or the other, the issue between them was a mere issue of law, there was nothing to be tried by a jury, and there was no jury trial, within the meaning of the statute. When the presiding judge had ruled that upon the agreed statement of facts the plaintiff was not entitled to recover, he had no authority except to render judgment accordingly. The fact that he went through the form of taking a verdict of a jury, in mere obedience to his ruling, and when there was no issue which could legally be submitted to them, is immaterial.
The anomalous clause, inserted in some of the acts creating district courts, which allowed rulings of a local magistrate of inferior jurisdiction to be brought per saltum to this court for revision, is now repealed, and appropriate provision made for revising such rulings in the future in the Superior Court. St. 1874, e. 336. Exceptions dismissed.